Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered. Claims 1, 3-8, 10-13, 15-20 and 22-23 are pending with claims 2, 9, 14 and 21 cancelled.
Response to Arguments
Applicant’s arguments, see Remarks pages 8-14, filed 08/05/2021, with respect to claims 1, 7, 12, 13 and 19 have been fully considered and are persuasive.  The rejections of claims 1, 3-8, 10-13, 15-20 and 22-23 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-8, 10-13, 15-20 and 22-23 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A refrigeration system, comprising: a first refrigeration cycle having a first refrigerant, the first refrigeration cycle including a condenser that cools the first refrigerant and rejects heat in a cooling mode, and the rejected heat in a heat transfer relationship with air; and a second refrigeration cycle having a second refrigerant…the second refrigeration cycle is in a heat exchange 
The closest prior art of record (Asari et al. US PG Pub. 2014/0013790) discloses a refrigeration system and method of heating water with many of the limitations claimed, but not including the first refrigeration cycle including a condenser and heat exchanger in heat exchange relationship with a second refrigeration cycle in the arrangement as claimed. Although it is well known to provide cascade heat exchange systems and methods for heat exchange between different fluids (Sugimoto et al. US PG Pub. 2015/0135752; Koge et al. US PG Pub. 2013/0219945; Wendschlag US Pat. 4,391,104; Minor et al. US PG Pub. 2012/0216551), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the refrigeration system and method of heating water including the combination of technical features as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 1, 12 and 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763